MEMORANDUM **
California state prisoner Tony Eugene Saffold appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 2258, and we affirm.
Saffold challenges a prison disciplinary action that resulted in a sentence credit loss of 30 days. Specifically, he contends that the California Department of Corrections’ (“CDC”) failure to assign an Investigative Employee (“IE”) to assist him in his defense violated his Fourteenth Amendment right to due process, and that the findings of the senior hearing officer at the disciplinary hearing were not supported by sufficient evidence in the record.
We conclude that there was no due process violation. The assistance of an IE was not necessary because Saffold was not illiterate nor were the issues pertaining to the disciplinary action so complex as to make it difficult for Saffold to collect and present the evidence necessary for an adequate comprehension of the case. See Wolff v. McDonnell, 418 U.S. 539, 570, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). Furthermore, the findings of the senior hearing officer were supported by some evidence in the record. See Superintendent v. Hill, 472 U.S. 445, 454-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
Accordingly, the California Superior Court’s determination that the CDC did not violate Saffold’s due process rights was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. 28 U.S.C. § 2254(d)(1).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.